Case 1:17-cv-22144-MGC Document 173 Entered on FLSD Docket 10/03/2018 Page 1 of 23



                          IN THE UNITED STATES DISTRICT COURT FOR
                             THE SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 17-Civ-22144-COOKE




    SHKËLZEN BERISHA,

            Plaintiff,

      vs.

    GUY LAWSON, EFRAIM DIVEROLI,
    ALEXANDER PODRIZKI, DAVID
    PACKOUZ, SIMON & SCHUSTER, INC.,
    RECORDED BOOKS, INC., AND
    INCARCERATED ENTERTAINMENT,
    LLC,

            Defendants.



    PLAINTIFF SHKËLZEN BERISHA’S OPPOSITION TO DEFENDANTS’ MOTION
       TO STRIKE PLAINTIFF’S EXPERT REPORTS AND PRECLUDE EXPERT
                       TESTIMONY UNDER DAUBERT
Case 1:17-cv-22144-MGC Document 173 Entered on FLSD Docket 10/03/2018 Page 2 of 23




           Plaintiff Shkëlzen Berisha (“Plaintiff”), pursuant to Rule 26 of the Federal Rules of Civil
   Procedure, Rule 702 of the Federal Rules of Evidence, and Daubert v. Merrill Dow Pharm., 509 U.S.
   579 (1993), respectfully submits this opposition to Defendants’ Motion to Strike Plaintiff’s Expert
   Reports and Preclude Expert Testimony Under Daubert (Dkt. No. 171; “Defs.’ Mot.”).
           For the reasons set forth below, Defendants’ motion to strike expert reports, exclude expert
   testimony, obtain translation costs, and their renewed motion to extend the expert discovery
   schedule, should be denied.

                                    PRELIMINARY STATEMENT

           Before the Court are three expert disclosures: (1) that of Dr. Elizabeth Loftus (the “Loftus
   Report”), who may testify about scientific facts bearing on the reliability of a supposed eyewitness
   “identification” that is central to this case; (2) that of Dr. Christopher Anderson (the “Anderson
   Report”), who may testify regarding the number of persons who viewed certain internet articles
   related to Defendants’ defamatory statements; and (3) that of Mr. Ivi Rexhepi (the “Rexhepi
   Report”), who may testify regarding the number of persons who viewed certain television broadcasts
   in Albania related to Defendants’ defamatory statements.
           Plaintiff’s expert disclosures satisfy the requirements of Fed. R. Civ. P. 26(a)(2)(B). Namely,
   they were prepared and signed by the testifying witnesses, contain complete statements of the
   experts’ opinions, cite the facts considered by the experts in forming those opinions, and set forth
   the experts’ compensation and prior testimony.
           Those disclosures also set forth opinions admissible under Fed. R. Evid. 702. That is, the
   opinions are based on sufficient data, reliable methods, and will assist the jury in determining facts in
   issue—i.e., falsity (Dr. Loftus) and damages (Dr. Anderson and Mr. Rexhepi).
           Defendants’ motion, therefore, is unfounded. Lacking legal support to exclude Plaintiff’s
   expert reports, Defendants rely on factual distortions and misstatements of law. Those
   misrepresentations are detailed herein.
           Among many other sham contentions, Defendants feign “serious prejudice” in not being
   provided printed copies of publicly available websites, claim they don’t know the identity of one of
   the experts (despite his signature on the report’s cover), and argue (with no legal support) that
   Plaintiff was required to translate discovery materials for them.




                                                      1
Case 1:17-cv-22144-MGC Document 173 Entered on FLSD Docket 10/03/2018 Page 3 of 23



                                                      FACTS

       I.        PLAINTIFF’S EXPERT REPORTS

                 a. The Loftus Report

                     Related Background Facts

             Some of the defamatory statements in this case concern allegations of Plaintiff’s involvement
   in a conspiracy to profit illicitly from a fraudulent arms-dealing scheme. Those allegations derive
   from Plaintiff’s alleged attendance at a May 2007 meeting (the “May 2007 Meeting”) in which
   Alexander Podrizki (“Podrizki”) and Efraim Diveroli (“Diveroli”) attempted, on behalf of AEY,
   Inc. (“AEY”), to renegotiate ammunition prices with Ylli Pinari (“Pinari’), the chief executive of
   AEY’s Albanian ammunition supplier.
             Both Pinari and Diveroli deny that Plaintiff attended the May 2007 Meeting. (See Zoladz
   Decl., Exs. A & B.) In fact, Mr. Diveroli admits that the story of Plaintiff’s attendance at that
   meeting was manufactured in order to silence a potential whistleblower (Kosta Trebicka). (See id.,
   Ex. B.) However, Mr. Podrizki still maintains that Plaintiff did, in fact, attend the meeting; although
   Podrizki has testified that Plaintiff was never introduced at that meeting and that Plaintiff remained
   completely silent.
             Both the veracity of Podrizki’s recollection, and the reliability of Podrizki’s identification of
   the Plaintiff, are at issue in this case. In a May 2008 interview of Podrizki, conducted by U.S. law
   enforcement, Podrizki was shown a photograph of the Plaintiff but could not identify him. (See id.,
   Ex. C.)
             Yet in October 2012, after Podrizki agreed to serve as a paid source for Guy Lawson’s book,
   Lawson sent Podrizki an email with Plaintiff’s first name in the subject line (“Shekel zen [sic] again”)
   and asked: “Do you recognize the guy in this photo? From Albania obviously.” (See id., Ex. D.).
   Instead of attaching a photograph, Lawson’s e-mail contained a link to an internet article about
   Plaintiff that (presumably) included a photo of Plaintiff. (See id.) Based upon Lawson’s e-mail,
   Podrizki identified Plaintiff as an attendee of the May 2007 Meeting. (Id.)
             Further, although Podrizki insists that he remembers Plaintiff’s face based upon Plaintiff’s
   alleged silent attendance at a single meeting, Podrizki’s deposition testimony shows that he does not
   recall many other details concerning the May 2007 Meeting.




                                                         2
Case 1:17-cv-22144-MGC Document 173 Entered on FLSD Docket 10/03/2018 Page 4 of 23



                   Elizabeth Loftus, Ph.D.

           Elizabeth Loftus earned a doctorate in Psychology from Stanford University, holds
   distinguished professorships in both Psychology and Cognitive Science, and is one of the nation’s
   leading experts on memory. Dr. Loftus has published 23 books and over 500 articles primarily
   regarding memory. In 2004, she was elected to membership in the National Academy Sciences—
   one of the highest honors that a scientist can receive.

                   Dr. Loftus’ Opinions

           Dr. Loftus was “retained [] to review aspects of the case involving the memory of witnesses,
   and to offer opinions regarding the relevance of scientific research in the area of eyewitness memory
   to the facts of the case.” (See Zoladz Decl., Ex. E at 1.) To that end, Dr. Loftus “reviewed
   numerous documents in this case pertaining to the eyewitness accounts.” (See id.)
           As a result of that review, Dr. Loftus offered the following expert opinions (among others):

           •   “Contrary to what lay people believe, the act of remembering is not like a recording.
               Specific details are not imprinted into an eyewitness’s memory. Rather, scientific
               research reveals that the human memory system is far more complex and that memory is
               reconstructive and malleable. Many studies show that lay people believe things to be
               true about memory that are contradicted by the scientific literature.” (Id. at 2.)
           •   “[M]ost people realize that as time passes, memory fades and becomes less accurate.
               What is less a matter of common understanding is that as memory fades, it becomes
               more vulnerable to ‘post-event information.’ A substantial body of scientific research
               illustrates that information a witness acquires after an event can influence and even
               distort what he/she later recalls about the original event.” (Id. at 2.)
           •   “Between the time of the initial meeting in 2007 and the time when witnesses tried to
               identify who might have been at that meeting, many conversations and other post-event
               activities occurred. These post-event activities may have influenced the memory of the
               witnesses, and could explain how one might go from not making an identification to
               later identifying that previously rejected person.” (Id. at 2.)
           •    “I would be prepared to testify at trial about the workings of human memory, the
               effects of suggestion or inference on memory, the mechanisms of creation of false
               memories, and the characteristics of false memories.” (Id. at 3.)
           •   “Another important factor in evaluating the accuracy of a person’s recollection is the
               type of identification test that the witness is given. . . . There is a consensus amongst
               memory experts that line-ups produce more accurate outcomes than show-ups. . .
               . There is ample evidence that a “show-up” procedure was used to identify Mr.
               Berisha.” (Id. at 3; internal citations omitted.)
           •   “I would be prepared to testify at trial that it is my opinion that the identification
               procedure used by Mr. Lawson to obtain the identification of Mr. Berisha, as an attendee



                                                       3
Case 1:17-cv-22144-MGC Document 173 Entered on FLSD Docket 10/03/2018 Page 5 of 23



               of the alleged May 2007 meeting, by Mr. Podrizki, was highly likely to produce a
               mistaken identification.” (Id. at 3.)
                   Relevance of Dr. Loftus’ Opinions to this Case

           Under Florida law, one of the elements that a defamation plaintiff must prove is falsity of
   the defamatory allegations. Dr. Loftus will assist the trier of fact in assessing the reliability and
   credibility of: (1) Podrizki’s current recollection of Plaintiff’s attendance at the May 2007 Meeting;
   (2) Podrizki’s October 2012 e-mail-based “identification” of the Plaintiff; and (3) the influence that
   Podrizki’s post-2007 interactions with Lawson may have had on Podrizki’s recollections of
   Plaintiff’s attendance. As Podrizki is the only attendee of the May 2007 Meeting who maintains that
   Mr. Berisha was present, the reliability of Podrizki’s testimony concerning the May 2007 Meeting is
   directly relevant to the falsity of the defamatory allegations.

               b. The Anderson Report

                   Related Background Facts

           In 2015, the New York Daily News (see id., Ex. F), Rolling Stone Magazine (see id., Ex. G)
   and other media outlets, reported that Lawson’s book, Arms and the Dudes: How Three Stoners from
   Miami Beach Became the Most Unlikely Gunrunners in History (the “Dudes Book”)—published in June
   2015—was being made into a movie. That movie, War Dogs, was released to theaters on August 19,
   2016.
           Lawson was paid for his work on the movie and both Simon & Schuster and Lawson
   encouraged cross-promotion of the film and the book (see id., Exs. H-K). To capitalize on the
   publicity associated with the film’s release, in July 2016, Simon & Schuster, Inc. (“Simon &
   Schuster”) and Lawson repackaged the Dudes Book under the title War Dogs and republished it.
   The cover of that “media tie-in” book, reproduced below, contains stylized photos of the lead actors
   in the film and claims that the book was “[t]he story that inspired the movie.”




                                                        4
Case 1:17-cv-22144-MGC Document 173 Entered on FLSD Docket 10/03/2018 Page 6 of 23




           As a result, before the August 2016 movie release, many people assumed that the movie, like
   the Dudes Book itself, portrayed Plaintiff as a corrupt arms-dealer. In fact, Gjergj Thanasi—one of
   Lawson’s Albanian sources for the Dudes Book—in a March 25, 2016 e-mail bearing the subject
   “war dogs echo on Albanian media”, sent Lawson a link to an article that discussed the upcoming
   film adaptation of the Dudes Book and quoted some of Lawson’s allegations about Plaintiff.1 (See
   Zoladz Decl., Exs. L & Dkt. No. 172-30 (Browning Decl., Ex. BB).) Similarly, many other media
   outlets discussed allegations of Plaintiff’s involvement in corrupt arms-dealing in the context of
   reporting also on the then-impending release of the Dudes Book film adaptation. (See generally
   Zoladz Decl., Ex. T.)
           Ultimately, the movie did not portray—or even reference—the Plaintiff. But the damage
   was done. The Dudes’ Book’s defamatory allegations about Mr. Berisha were amplified by
   public/media interest in the film adaptation—interest upon which Lawson and Simon & Schuster
   capitalized.
           Thus, Lawson’s defamatory allegations about Plaintiff did not reach only those who
   purchased Lawson’s books or witnessed Lawson’s television and radio interviews. Rather, Lawson’s
   defamatory allegations about the Plaintiff were magnified in newspapers, internet articles, and
   television broadcasts reporting on the book and its film adaptation.


   1
    Defendants disingenuously claim that article “concern[s] the Hollywood film, ‘War Dogs’—not the
   Book” (Defs. Mot. at 8), despite that the article quotes Lawson’s allegations about the Plaintiff,
   referring to Lawson as “the journalist whose investigation was the basis of the movie’s screenplay
   focusing on Shkëlzen, the son of former Prime Minister Berisha” (see Dkt. No. 172-30 (Browning
   Decl., Ex. BB)).




                                                      5
Case 1:17-cv-22144-MGC Document 173 Entered on FLSD Docket 10/03/2018 Page 7 of 23



                   Christopher Anderson, Ph.D.

           Christopher Anderson earned his doctorate in Electrical Engineering from North Carolina
   State University. He is a co-founder of Cyber Investigation Services (“CIS”), and the head of its
   Internet Reputation & Brand Group. That group specializes in tracking, quantifying and mitigating
   defamatory information on the internet.

                   Dr. Anderson’s Opinions

           Dr. Anderson was engaged to locate “false materials spread online due to the publication of
   the book and subsequent movie” and offer an expert opinion “as to the number of people that likely
   saw this material online.” (See Zoladz Decl., Ex. M at 2.)
           Based upon four search phrases—“Shkëlzen Berisha and War Dogs”, “Shkëlzen Berisha and
   AEY”, “Shkëlzen Berisha and Guy Lawson” and “Berisha shark-like eyes”—Dr. Anderson
   identified 81 website articles that he believed “had information that would [] tie Mr. Berisha to the
   Dudes Book or War Dogs Book.” (See id. at 4). The internet addresses of all of those articles (with
   clickable, embedded hyperlinks) are listed in Anderson Report at pages 6 through 9. (PDF
   representations of those websites were also attached as exhibits to his report.)
           Dr. Anderson then offered his expert opinion as to the number of persons that likely viewed
   each individual article. That is, based upon the number of visits to the domains hosting each article,
   average duration of exposure of the primary domain, and the click-through rate of each domain, Dr.
   Anderson estimated the number of views that each article received. (See id. at 12-17.) Notably, in
   calculating his estimates of the number of persons that viewed each article, Dr. Anderson took the
   “conservative view [] that the article is only exposed for one day” (id. at 12) despite that all of those
   articles remain available today.

                   Relevance of Dr. Anderson’s Opinions to this Case

           If Plaintiff chooses to offer one or more of the internet articles cited in Dr. Anderson’s
   report as evidence of damage to reputation caused by the spread of Defendants’ defamatory
   statements online, then Dr. Anderson’s expert testimony concerning the number of persons that
   viewed those articles is relevant to the magnitude of that damage.




                                                       6
Case 1:17-cv-22144-MGC Document 173 Entered on FLSD Docket 10/03/2018 Page 8 of 23



                 c. The Rexhepi Report

                     Related Background Facts

              In addition to the spread of Defendants’ defamatory allegations via word of mouth,
   newspaper stories, internet articles, and sales of the books themselves, Defendants’ defamatory
   allegations were covered in television news broadcasts.
              Those broadcasts included, among other things, news coverage of politicians reading
   excerpts of the Dudes Book—including defamatory allegations about the Plaintiff—in sessions of
   the Albanian parliament, the allegations of the Dudes Book, and Lawson’s interviews concerning the
   Plaintiff.

                     Ivi Rexhepi

              Ivi Rexhepi is the Executive Director of Telemetrix, Sh.p.k. (“Telemetrix”). Telemetrix
   provides television audience measurement data (i.e., ratings) for television broadcasts in Albania.
   Mr. Rexhepi earned a Bachelor’s Degree in Psychology from the University of Tirana, and Master’s
   Degree in Corporate Governance from the European University of Tirana. Prior to joining
   Telemetrix, Mr. Rexhepi spent several years working in the field of market research and opinion
   polling.

                     Mr. Rexhepi’s Opinions

              Mr. Rexhepi’s report is a modest one. He was “hired to provide television audience
   measurement reports.” (See id., Ex. N at 2.) He does not purport to be an expert in defamation law,
   nor does he claim knowledge of the documents produced, and testimony elicited, during discovery.
   Rather, “[t]he objective of the report was confined to providing such [audience measurement data]
   reports solely for the specific dates that were specified.” (Id. at 2.)
              The Rexhepi Report explains how Telemetrix goes about collecting ratings data, including
   how the ratings households were selected (see id. at 2-3) and the technology that Telemetrix employs
   (see id. at 3-4). Telemetrix’s audience panel was established “following strictly the solid methodology
   and standards of IDRA.”2 (Id. at 2.)
              Mr. Rexhepi’s report sets forth ratings data for individual news broadcasts. For example:


   2
    IDRA Research & Consulting is “a leader in market research studies in Albania” (id.), “a member
   of ESOMAR—The World Association of Research Professionals [and] IDRA is certified with ISO
   Standard 2025-2012 on Market, Opinion and Social Research.” (See Zoladz Decl., Ex. O at 3.)


                                                        7
Case 1:17-cv-22144-MGC Document 173 Entered on FLSD Docket 10/03/2018 Page 9 of 23




   (See id. at 8.) Row 5 of that chart indicates that, on May 18, 2015, the 12:00 news broadcast on Top
   Channel had an average rating of 3.0156, where “[o]ne rating point equals 1 (one) percentage and . . .
   represents approximately 3,130 families comprised of an average of 4 viewers.” (See id. at 5.)
             Mr. Rexhepi’s expert (albeit modest) opinion “is that the audience measurement data set
   forth in the Report is accurate, and that the data presented is based upon the research methodology
   set forth in the Report.” (See id., Ex. N at 1.)

                    Relevance of Mr. Rexhepi’s Opinion

             If Plaintiff chooses to offer one or more of the news broadcasts referenced in Mr. Rexhepi’s
   report as evidence of damage to reputation caused by the spread of Defendants’ defamatory
   statements, then the audience measurement data presented by Mr. Rexhepi for those broadcasts is
   relevant to the magnitude of that damage.

       II.      DEFENDANTS’ MISREPRESENTATIONS OF THE FACTS

             Defendants’ motion (Dkt. No. 171) is littered with misleading claims and outright lies
   concerning both Plaintiff’s expert disclosures and the other facts related to the current dispute.
   Several of those misrepresentations are addressed immediately below, while others are confronted in
   the corresponding argument section.

              Misrepresentation #1: “Defendants were [] deprived of a meaningful
             opportunity to depose Plaintiff’s experts because Plaintiff continued to produce
             supplemental information until the last day of expert discovery . . .” (Defs.’ Mot.
             at 3.)

             Apart from additional information concerning the background of Mr. Rexhepi, Plaintiff did
   not produce any supplemental information concerning the three reports (i.e., the Loftus Report,
   Anderson Report and Rexhepi Report) at issue in Defendants’ motion.
             The “supplemental information” identified by Defendants concerns an expert report that
   was withdrawn prior to the instant motion. Nevertheless, Defendants chose to burden the Court
   with 137 pages of exhibits—see Browning Decl., Exs. A, F, H, I (pp. 7-22), J, K & GG—and several



                                                        8
Case 1:17-cv-22144-MGC Document 173 Entered on FLSD Docket 10/03/2018 Page 10 of 23



    pages of briefing, concerning a report that is not before the Court. Plaintiff’s provision of additional
    information—requested by Defendants but not required to be produced—regarding a withdrawn
    report, cannot serve as justification for Defendants’ failure to schedule depositions, or produce
    rebuttal reports, concerning three expert reports that were not supplemented.
            Further, as noted in Plaintiff’s Opposition to Defendants’ Motion to Adjourn Dates and
    Extend Expert Discovery (see Dkt. No. 164 at 2-3), Defendants have known since mid-June (see Dkt.
    No. 87) that they were required to depose Plaintiff’s expert witnesses during the 14-day period
    following August 15, 2018. Yet Defendants waited until August 23, 2018—eight days into that 14-
    day period—to raise any issue with Plaintiff’s expert witness submissions and, even then,
    Defendants did not attempt to schedule a single deposition. Obviously, Defendants’ lack of
    diligence is the reason that they did not have an opportunity to depose Dr. Loftus, Dr. Anderson
    and Mr. Rexhepi. Moreover, a cursory review of Plaintiff’s experts’ submissions (see Section I, supra)
    reveals that Defendants had adequate information to commence expert discovery. Thus,
    Defendants’ tardy request for additional information does not justify their total inaction.3

            Misrepresentation #2: “Defendants were [] deprived of a meaningful
            opportunity to depose Plaintiff’s experts because Plaintiff . . . refused to agree to
            any extension for taking depositions.” (Defs.’ Mot. at 3.)

            Defendants contention is demonstrably false. On August 24, 2018, Plaintiff informed
    Defendants that he would consent to an extension of time for expert discovery on condition that
    such extension would allow Plaintiff additional time as well. (See Dkt. No. 160-8; McNamara Decl.,
    Ex. 7.) In particular, Plaintiff proposed to submit one additional expert report (that of a journalism
    ethics expert). (See id.) Defendants refused that compromise and unilaterally moved the Court to
    extend the remaining discovery deadlines (i.e., the deadlines for Defendants’ expert submissions and
    depositions of Plaintiff’s experts). (See Dkt. No. 160.) The Court denied Defendants’ motion. (See
    Dkt. No. 165.) For the reasons set forth in Plaintiff’s opposition to Defendants’ initial motion to
    extend expert discovery (see Dkt. No. 164), and the additional reasons stated herein, the Court
    should also deny Defendants renewed motion to extend expert discovery.

            Misrepresentation #3: “Plaintiff’s decision to withdraw one of his Albanian
            surveys on the deadline for Defendants to file its Daubert motion forced

    3
     Defendants cannot contend plausibly that a lack of additional information on Mr. Rexhepi’s
    background prevented them meaningfully participating in expert discovery, or taking Mr. Rexhepi’s
    deposition. Mr. Rexhepi’s academic and professional background was, and is, publicly available via
    LinkedIn: www.linkedin.com/in/ivi-rexhepi-71ba0a94. (See Zoladz Decl., Ex. P.)


                                                        9
Case 1:17-cv-22144-MGC Document 173 Entered on FLSD Docket 10/03/2018 Page 11 of 23



            [Defendants] to waste considerable time briefing unnecessary arguments that
            Plaintiff must have known to be moot.” (Defs.’ Mot. at 3.)

            Defendants did not inform Plaintiff that they were moving to exclude Plaintiff’s expert
    reports until 7:23 p.m (EDT) on September 18th:

            “We have . . . concluded that all four of your expert reports are inadmissible
            under Rule 26 and the Daubert standard. . . . Therefore, we will move tomorrow
            to exclude the reports under the Federal Rules of Civil Procedure and Daubert
            unless you voluntarily withdraw them.

            Please let us know if you intend to withdraw some or all of the reports. I am
            available to discuss on the telephone tomorrow morning.”

    (See Zoladz Decl., Ex. Q.) At 1:00 p.m. (EDT), on September 19th, Plaintiff responded:

            “Plaintiff hereby withdraws the report of Adlej Pici (Gfk Albania). As such, your
            proposed motion to exclude his testimony is mooted. Plaintiff, however, will
            oppose your motions to exclude the reports and testimony of Chris Anderson,
            Elizabeth Loftus and Ivi Rexhepi.”

    (Id.) It is indeed audacious for Defendants to complain that Plaintiff waited until the Daubert
    motion deadline to withdraw a report, as Defendants waited until the eve of that deadline to inform
    Plaintiff that Defendants would move to exclude Plaintiff’s reports.

            Misrepresentation #4: Defendants notified Plaintiff on August 23, 2018 that
            12 of the cited Exhibits were missing from the Report, which exhibits Plaintiff
            did not furnish to Defendants until September 7, 2018 . . . Plaintiff’s failure to
            make complete expert disclosures with the necessary exhibits . . . seriously
            prejudiced Defendants. (See Defs. Mot. at 4 (n. 2)-5.)

            Defendants had access to all of the exhibits to the Anderson Report from the very moment
    they received it (i.e., August 15, 2018).
            The so-called 12 “missing” exhibits were printouts from “a list of 81 related URLs.” (See
    Zoladz Decl., Ex. M at 6.) That is, Dr. Anderson’s report contained a list of 81 clickable links to
    webpages. (See id. at 6-9.) For convenience, Dr. Anderson attached PDF printouts, showing the
    contents of those webpages, as exhibits. Admittedly, some of those PDFs were missing from his
    initial report. Yet Defendants had access to every single exhibit the entire time; they needed only to
    visit a link contained in Dr. Anderson’s report to obtain a copy of a so-called “missing” exhibit.

            Misrepresentation #5: “Dr. Anderson then estimated the readership or page
            views for each of the 81 articles, although [his report] does not explain how Dr.




                                                       10
Case 1:17-cv-22144-MGC Document 173 Entered on FLSD Docket 10/03/2018 Page 12 of 23



            Anderson arrived at those figures or the assumptions he made in doing so.”
            (Defs.’ Mot. at 4.)

            This is demonstrably false. As set forth above, Dr. Anderson estimated the number of views
    that each article received based upon the number of visits to the domains hosting each article, the
    average duration of exposure of the primary domain, and the click-through rate of each domain.
    (See Zoladz Decl., Ex. M at 12-17.) In terms of assumptions, Dr. Anderson noted that he took the
    “conservative view [] that [each] article is only exposed for one day” (id. at 12) despite that all of
    those articles remain available today.
            If Defendants believed that they needed additional information from Dr. Anderson
    concerning his methodology, they should have timely noticed his deposition. If Defendants had a
    legitimate concern about Dr. Anderson’s stated methodology, they could have hired an expert to
    evaluate Dr. Anderson’s methods. Defendants, however, chose to do neither.

            Misrepresentation #6: “According to the Report, Dr. Anderson . . . identified
            81 “hits” that allegedly contain damaging information about the Plaintiff that is
            directly attributable to the Book.” (Defs. Mot. at 4; emphasis added.)

            Defendants deliberately conflate two distinct issues concerning Dr. Anderson’s work: (1)
    identification of articles potentially linking Plaintiff with Defendants’ defamatory statements; and (2)
    Dr. Anderson’s expert opinion regarding the number of persons that viewed each article.
            Dr. Anderson did not offer an expert opinion on whether the articles contained information
    “directly attributable to the Book” nor could he. Rather, Mr. Anderson searched for articles that
    “tie Mr. Berisha to the Dudes Books or War Dogs Book” (Zoladz Decl., Ex. M, at p. 6) and offered
    an expert opinion on the number of persons that viewed each article (see id. at pp. 14-17).
            If Plaintiff chooses to offer one or more of the internet articles cited in Dr. Anderson’s
    report as evidence of damage to reputation, the trier of fact will determine whether such article
    reflects Defendants’ defamatory statements. Dr. Anderson’s expert testimony concerns only the
    number of persons that viewed such articles.

            Misrepresentation #7: “45 of the 81 articles (56%) concern the Hollywood
            film, “War Dogs”—not the Book. Many were published before the movie was
            released and before the movie tie-in version of the Book had been published,
            when the Book was not referred to as “War Dogs.” (Defs.’ Mot. at 8.)




                                                        11
Case 1:17-cv-22144-MGC Document 173 Entered on FLSD Docket 10/03/2018 Page 13 of 23



              Defendants claim that defamatory references to Plaintiff’s involvement in corruption, made
    in the context of reporting on the movie “War Dogs,” are not attributable to Defendants. That
    contention is false.
              As noted above, the Hollywood film “War Dogs” did not portray—or even reference—the
    Plaintiff. But long before its August 19, 2016 theatrical release, media outlets reported that the “War
    Dogs” movie would be a film adaptation of the Dudes Book. (See., e.g., Zoladz Decl., Exs. F & G.)
    In fact, Simon & Schuster and Lawson went to great lengths to ensure that the public understood
    that the “War Dogs” movie was based on the Dudes Book:

        •     November 2015 (Lawson to Alexander Podrizki and David Packouz): “The paperback
              is being delayed to ‘tie in’ with the movie . . . It’s been moved from March to August.
              Apparently this is a good thing—trying to make a summer blockbuster.” (Id., Ex. H.)
        •     May 2016 (Emily Graff (“Graff”) of Simon & Schuster to Lawson): “I know you’ve
              approved these already, but I wanted to bring up one more thing before I sent them to
              Warner Brothers. On both [book] jackets, it reads: NOW A MAJOR MOTION
              PICTURE.” (Id., Ex. J; emphasis in original.)
        •     June 2016 (Graff to Lawson): “We will be coordinating with the WB on marketing and
              publicity efforts . . . We’ll be doing another push to encourage readers to discover ‘the story
              that inspired the movie.’ For marketing, we will promote on social media, continuously,
              linking to the trailer.” (Id., Ex. I.)
    Further, in a March 2016 interview on Albanian television, Lawson said that the Dudes Book
    “inspired the production of a movie in Hollywood that will come out in the theatres in August and
    is produced by the producer of The Hangover.” (See Dkt. No. 163.) In that same interview, Lawson
    stated:

              [T]he ex-prime-minister’s son met with the Dudes when they were in Albania to
              arrange the delivery and repackaging of these munitions at a price that was, a,
              twice the price that the Albanian government was getting. . . . [T]he implication is
              clear that the prime minister’s son, and perhaps even the prime minister, certainly
              the defense minister and other officials, were profiteers and the money was
              shipped off to a Cyprus holding company and then vanished.

    (Id.) After that interview, Albanian news media repeated a defamatory passage about Plaintiff from
    the Dudes Book and wrote that Lawson’s investigation “was the basis of this movie’s screenplay
    about Shkelzen, the son of former Prime Minister Berisha.” (See Dkt. No. 172-30 (Browning Decl.,
    Ex. BB).)
              It is, therefore, obvious that references to Plaintiff, made in context of reporting on the
    movie, are evidence of the spread of Defendants’ defamatory allegations. And the fact that many of



                                                         12
Case 1:17-cv-22144-MGC Document 173 Entered on FLSD Docket 10/03/2018 Page 14 of 23



    the articles “were published before the movie was released” (Defs. Mot. at 8) only supports that
    conclusion.
            Defamatory references in those articles include:

        •   “Shkëlzen Berisha appears in another scene, and he has been mentioned as involved in the
            corrupt arms affair. Shkëlzen is shown at an office, a man of few words, although he is the
            son of former Prime Minister Sali Berisha. Shkëlzen is introduced as ‘the father’s son.’
            Based on the movie, the Berisha family had the reputation of mafia families, similar to those
            in the south of Italy.” (See Dkt. Nos. 172-33 & 172-34 (Browning Decl., Exs. EE & FF).)
        •   “Will the killer, Berisha and his son, watch the movie that Hollywood made for them?” (See
            Dkt. No. 172-18 (Browning Decl., Ex. P).)
        •   “This picture was taken a few days from the release of the movie about Gërdec, in which
            Zeni’s role is mentioned.” (Id., Ex. M (i.e., Anderson Report, Ex. 23) & Ex. T (translation).)
        •   “The other Albania, the one of Gërdec, the dirty and corrupt affairs, the Albania of mafias
            and political assassinations, the home of corruption, is represented by Shkëlzen, son of Sali,
            this bastard’s son who is constantly irritating the Albanian people. Albania of Gërdec and
            ‘War Dogs’ against Albania of ‘Chronicle in Stone.’” (Id., Ex. M (i.e., Anderson Report, Exs.
            24, 65) & Ex. T (translations).)
            Other articles reference defamatory allegations about Plaintiff, noting that the “War Dogs”
    movie was based on a “true story”—an indirect, but unmistakable, reference to the Dudes Book.
    (Id., Ex. M (i.e., Anderson Report, Exs. 6, 17, 18, 32, 38, 44, 46, 47, 49, 52, 53, 54, 61, 62, 66, 67, 70,
    75) & Ex. T (translations).)

            Misrepresentation #8: “33 of the 81 articles (40%) report on a September 15,
            2016 parliamentary debate. . . These articles . . . are irrelevant to the issues before
            the Court.” (Def. Mot. at 8.)

            Again, Defendants would have the Court ignore the real-world factual context of those 33
    articles. Those articles show that, on the floor of parliament, Albanian politicians used the
    defamatory allegations about Plaintiff in the Dudes Book to attack Plaintiff’s father as a “war dog.”
    (See Zoladz Decl., Ex. M (i.e., Anderson Report, Exs. 5, 12, 14, 15, 19, 21, 22, 34, 37, 42, 45, 55, 56,
    59, 60, 64, 71, 72, 73, 81) & Ex. T (translations).) In fact, as reported in one of those articles, a
    member of parliament was “shaking the ‘War Dogs’ book, which speaks about weapons trafficking”
    during parliamentary debate. (See Dkt. No. 172-16 (Browning Decl., Ex. N).) Obviously, those
    politicians were exploiting the public’s assumption that the movie based upon the Dudes Book
    contained a defamatory portrayal of the Plaintiff.




                                                         13
Case 1:17-cv-22144-MGC Document 173 Entered on FLSD Docket 10/03/2018 Page 15 of 23



            Misrepresentation #9: Defendants had to retain a translator who provided a
            summary of the Albanian articles annexed to Dr. Anderson’s report, as well as
            certified translations of 19 of those articles.

            As set forth in Argument Section IV, infra, Plaintiff was not required to translate the
    Albanian websites whose viewership was measured by Dr. Anderson.
            Nonetheless, Defendants decision to translate only 19 articles, and “summarize” the rest,
    was a cynical, strategic decision, not the result of a lack of time or resources. That is, Defendants
    decided to have their translator cherry-pick articles for translation that are more favorable to their
    argument, and then present a misleading summary of the remaining articles.
            Attached hereto as Exhibit T to the Zoladz Decl., is a complete set of certified translations
    of the internet articles referenced in the Anderson Report that were not translated by Defendants.
    The “summary” of those articles presented by Defendants’ translator is misleading for the reasons
    set forth above—that is, that “summary” ignores the factual context of those articles.

            Misrepresentation #10: The [Rexhepi] Report is so lacking in basic
            foundational information as to make it impossible to identify the purpose for
            which it was submitted . . .” (Defs.’ Mot. at 5.)

            Defendants continue to feign a lack of understanding of Mr. Rexhepi’s Report. First,
    Defendants are well aware that Defendants’ defamatory allegations have been reflected in numerous
    television broadcasts and, therefore, the purpose of the Rexhepi Report is to quantify viewership of
    those broadcasts. Second, on August 28, 2018, in Plaintiff’s Opposition to Defendants’ Motion to
    Extend Expert Discovery, Plaintiff wrote: “Telemetrix[] provided television audience measurement
    data (i.e., ratings) for broadcasts that contain, or relate to, Defendants’ defamatory
    statements.” (Dkt. No. 164, at p. 4.)

            Misrepresentation #11: “The [Telemetrix] Report also fails to designate a
            specific expert witness . . .” (Defs. Mot. at 5.)

            First, as required by Fed. R. Civ. P. 26, the report is signed—on its cover page—by the
    testifying witness. (See Zoladz Decl., Ex. N.) Moreover, the report notes that: “Telemetrix or
    myself have not testified as witnesses or experts at any trial or deposition in the United States or
    elsewhere.” (See id. at p. 5; emphasis added.)
            Second, if Defendants were ever actually confused as to the identity of the testifying witness,
    Plaintiff’s opposition to Defendants’ motion to extend expert discovery surely eliminated that
    supposed confusion. (See Dkt. No. 164, at p. 4.) In that opposition, Plaintiff wrote that the “reports



                                                       14
Case 1:17-cv-22144-MGC Document 173 Entered on FLSD Docket 10/03/2018 Page 16 of 23



    are signed by the testifying witness” and that “[e]ven if [] Rexhepi were unavailable for trial—for
    example, due to change of employment or illness—another agent of [] Telemetrix could be qualified
    to testify . . .” (Id.)

             Misrepresentation #12: “[T]he Loftus Report . . . fails to identify any expertise
             relevant to whether Lawson, a journalist, acted with actual malice.” (Defs.’ Mot.
             at 6.)

             Defendants repeatedly (and deliberately) misstate the purpose of the Dr. Loftus’ report. As
    set forth above, Dr. Loftus’ testimony is not offered to show that Lawson acted negligently or
    recklessly (or otherwise failed to meet standards of responsible journalism). Rather, Dr. Loftus’
    testimony is offered to assist the jury in weighing the reliability of Mr. Podrizki’s supposed
    recollection and identification of the Plaintiff as a silent attendee of the May 2007 Meeting.
             It is plain on the face of her report that Dr. Loftus’ proposed testimony concerns actual
    falsity, not the standard of care.

             Misrepresentation #13: “The Loftus Report also does not set forth Dr. Loftus’
             proposed direct testimony as it relates to this action . . .” (Defs. Mot. at 5.)

             Defendants’ assertion is plainly ridiculous; see Section I, under the subheading “Dr. Loftus’
    Opinions,” above.

             Misrepresentation #14: “The Loftus Report must be rejected because it fails to
             offer a direct response to the question Dr. Loftus was engaged to answer, which
             is ‘the fairness of the procedures used to elicit the identification of’ Plaintiff from
             a photograph.” (Defs. Mot. at 12.)

             Defendants deliberately misrepresent the scope of the issues that Dr. Loftus was engaged to
    address. The Loftus Report states:

             “You retained me to review aspects of the case involving the memory of
             witnesses, and to offer opinions regarding the relevance of scientific research in
             the area of eyewitness memory to the facts of the case.”

    It is surprising that Defendants would attempt to mislead the Court regarding a matter so
    susceptible of ready proof.




                                                         15
Case 1:17-cv-22144-MGC Document 173 Entered on FLSD Docket 10/03/2018 Page 17 of 23



                                                  ARGUMENT

        I.       PLAINTIFF’S EXPERTS’ DISCLOSURES COMPLIED WITH FED. R. CIV.
                 P. 26

                 a. The Loftus Report Complies with Rule 26

             Defendants claim that Dr. Loftus “fail[s] to offer a definitive opinion” because her report
    “says nothing about . . . whether Podrizki misidentified the photograph” and “[t]herefore, Dr.
    Loftus’ expert conclusions will necessarily be a surprise to Defendants and must be rejected.” (See
    Defs. Mot. at 12; internal quotations omitted.) Defendants’ contention fails for at least two reasons.
             First, it is clear on the face of Dr. Loftus’ report that her opinions will not “be a surprise.”
    (See Zoladz Decl., Ex. E.)
             Second, neither Rule 26 nor Daubert requires that Dr. Loftus conclude absolutely that Mr.
    Podrizki’s recollection is false. Rather, an “expert need not have an opinion on the ultimate
    question to be resolved by the trier of fact.” Smith v. Ford Motor Co., 215 F.3d 713, 718–19 (7th Cir.
    2000). “Where an expert’s hypothetical explanation of the possible or probable causes of an event
    would aid the jury in its deliberations, that testimony satisfies Daubert’s relevancy requirement.” Id.;
    see also Perez v. City of Austin, No. A-07-CA-044 AWA, 2008 WL 1990670, at *4 (W.D. Tex. May 5,
    2008) (expert testimony “only needs to be relevant to the evaluation of a factual matter at issue in
    the case and helpful to the trier of fact”). Here, one of Dr. Loftus’ opinions is that “the
    identification procedure used by Mr. Lawson to obtain the identification of Mr. Berisha, as an
    attendee of the alleged May 2007 meeting, by Mr. Podrizki, was highly likely to produce a mistaken
    identification.” (See Zoladz Decl., Ex. E at 3.) That opinion, among others, is relevant to a factual
    matter at issue in the case and helpful to the trier of fact.

                 b. The Rexhepi Report and Subsequent Letter Comply with Rule 26

             For the reasons set forth above, Defendants’ feigned lack of knowledge of the relevance of
    the Rexhepi Report and the identity of the testifying witness should be rejected. Further, it is clear
    on the face of his report that Mr. Rexhepi adequately sets forth his opinions, the data that he
    considered, his compensation and prior testimony.
             Admittedly, however, Mr. Rexhepi’s initial report did not contain adequate information
    concerning his educational and professional qualifications. Nevertheless, that information was, and
    is, publicly available on the internet, and was provided to Defendants via letter dated September 7,
    2018. (See Zoladz Decl., Exs. P & R.)



                                                         16
Case 1:17-cv-22144-MGC Document 173 Entered on FLSD Docket 10/03/2018 Page 18 of 23



              Plaintiff’s late disclosure of Mr. Rexhepi’s educational and professional background did not
    prejudice Defendants. See generally Higgs v. Costa Crociere S.p.A. Co., No. 15-60280-CIV, 2016 WL
    4370012, at *4 (S.D. Fla. Jan. 12, 2016) (denying motion to exclude, under Rule 26, because
    “Plaintiff’s late disclosure of [expert’s] qualifications, experience and compensation [was] not unduly
    prejudicial to Defendant”). Defendants “had ample opportunity to depose [Mr. Rexhepi] if [they]
    wished, but did not attempt to do so.” See id. Moreover, “Defendant[s’] ability to effectively
    prepare cross examination has not been significantly hampered by the delay.” See id. Therefore,
    “the facts of this case do not warrant the exclusion of [] testimony on Rule 26 grounds.” See id.

        II.      PLAINTIFF’S EXPERTS’ TESTIMONY IS RELEVANT

                 a. The Loftus Report is Relevant

              Defendants argue that the Loftus Report is irrelevant “because it reveals nothing about
    standards for responsible journalism.” (Defs. Mot. 16-17.) Yet Dr. Loftus’ testimony is not offered
    to address the standard of care. Instead, Dr. Loftus’ testimony is offered to assist the jury in
    weighing the reliability of Mr. Podrizki’s supposed recollection and identification of the Plaintiff as
    an attendee of the May 2007 Meeting.

                 b. The Rexhepi Report is Relevant

              Mr. Rexhepi was engaged “to provide television audience measurement reports.” (See
    Zoladz Decl., Ex. N at 2.) His analysis “was confined to providing such [audience measurement
    data] reports solely for the specific dates that were specified.” (Id.) Defendants object to his report
    because of its supposed failure to express “any opinion explaining why this data is relevant to this
    defamation action.” (Defs.’ Mot. at 11.) But Mr. Rexhepi was not required to offer an opinion on
    the relevance of the ratings data to this defamation action. Moreover, Defendants are well-aware
    that their defamatory allegations have been covered in various news broadcasts.
              As noted above, “[e]xpert testimony need not relate directly to the ultimate issue in a
    particular case.” Perez v. City of Austin, No. A-07-CA-044 AWA, 2008 WL 1990670, at *4 (W.D. Tex.
    May 5, 2008). “It only needs to be relevant to the evaluation of a factual matter at issue in the case
    and helpful to the trier of fact.” Id. In this case, if Plaintiff chooses to offer one or more of the news
    broadcasts referenced in Mr. Rexhepi’s report as evidence of damage to reputation, then the
    Rexhepi Report will assist the trier of fact in evaluating the magnitude of the damage.




                                                        17
Case 1:17-cv-22144-MGC Document 173 Entered on FLSD Docket 10/03/2018 Page 19 of 23



                   c. The Anderson Report is Relevant

               Defendants argue the that internet articles referenced in Dr. Anderson’s report “do not say
    what he contends they do” and therefore his “conclusions are . . . [not] relevant to any issue before
    the Court.” (Defs. Mot. at 14.) Yet, as detailed above, Defendants’ characterization of those articles
    is factually inaccurate. And, in any event, Dr. Anderson’s expert opinion concerns the number of
    persons that saw those internet articles, not whether those articles are tied sufficiently to
    Defendants’ defamatory statements.
               As set out above, if Plaintiff chooses to offer one or more of the internet articles cited in Dr.
    Anderson’s report as evidence of damage to reputation caused by the spread of Defendants’
    defamatory statements, then Dr. Anderson’s expert testimony concerning the number of persons
    that viewed those articles is relevant to the magnitude of that damage. In this case, the trier of fact
    can determine whether any given article references Defendants’ defamatory statements.

        III.       DEFENDANTS’ COMPLAINTS ABOUT DR. ANDERSON’S AND MR.
                   REXHEPI’S METHODOLGIES ARE BASED UPON
                   MISREPRESENTATIONS OF THEIR DISCLOSURES

               Regarding the Anderson Report, Defendants contend wrongly that:

               “[H]is report fails to even describe what his statistical methodology is. As such,
               it is not possible to conclude that Plaintiff’s [sic] overreaching and highly
               generalized conclusions are reliable . . .”

    (Defs. Mot. at 14.). Dr. Anderson explicitly describes his methodology in the report. (See Zoladz
    Decl., Ex. M at 12-17.) Specifically, Dr. Anderson estimated the number of views that each article
    received based upon the number of visits to the domains hosting each article, average duration of
    exposure of the primary domain, and the click-through rate of each domain. (See id. at 12-17.)
               With respect to the Rexhepi Report, Defendants assert incorrectly that:

               “[Mr. Rexhepi] has not even begun to explain why [his] expert testimony is
               credible and fails to show that [his] methodology . . . is reliable.”

    (Defs. Mot. at 15.) First, regarding the representativeness of its audience panel, the Rexhepi Report
    states that:

               “The [establishment] survey consisted of the interviewing of 3000 households all
               over Albania, both urban and rural, following strictly the solid methodology
               and standards of IDRA to achieve nation-wide representativeness. . . . [T]he
               panel recruitment process was based on the following Household characteristics:



                                                          18
Case 1:17-cv-22144-MGC Document 173 Entered on FLSD Docket 10/03/2018 Page 20 of 23



              - Household Structure - Wealth Index - TV Platforms under use - Geographical
              Location

    (Zoladz Decl., Ex. N; emphasis added.) IDRA is member of the European Association of Opinion
    and Marketing Research Professionals (ESOMAR). (See id., Ex. O.) That is, the establishment
    survey methodology aligns with that employed by other firms in the field.
              Second, Mr. Rexhepi details the technology used to gather the data presented in the report.
    (See id., Ex. N at 3-4.)
              Third, audience measurement data (i.e., ratings) has been admitted into evidence by federal
    courts on many occasions. See, e.g., Mar. Madness Athletic Ass’n, L.L.C. v. Netfire, Inc., 310 F. Supp. 2d
    786, 797 (N.D. Tex. 2003) (noting admission of Nielsen ratings), aff’d sub nom. Mar. Madness Athletic
    Ass'n LLC v. Netfire Inc., 120 F. App’x 540 (5th Cir. 2005). And the methodology used by
    Telemetrix, is substantially similar to that employed by Nielsen. (Compare Zoladz Decl., Ex. N with
    Ex. S.)

        IV.       PLAINTIFF WAS NOT REQUIRED TO TRANSLATE THE WEBPAGES
                  REFERENCED IN THE ANDERSON REPORT

              Defendants cite several cases, and “Rule 2N of this Court’s Civil Filing Requirements” for
    the supposed requirement that an expert must translate all documents referenced in his report. (See
    Defs. Mot. at 17-18.) Yet none of the authorities cited by Defendants stand for that proposition. In
    fact, all of the authorities cited by Defendants concern the requirement that documents actually filed
    with the court must be translated into English.4
              Defendants do not cite a single case or local rule, and Plaintiff is aware of none, that support
    the proposition that an expert must translate documents referenced in his report. Such lack of
    authority stands to reason; the general rule in discovery is that the producing party has no obligation
    to translate documents for the opposing party. See Jaffe v. Bank of Am., N.A., No. 07-21093-CIV,
    2008 WL 11333255, at *1 (S.D. Fla. Apr. 29, 2008) (“ABC can hardly be criticized for delivering
    documents in their original language.”). Until a document is filed with the Court, it makes little
    sense to undergo the expense of translation. See In re Fialuridine (FIAU) Prod. Liab. Litig., 163 F.R.D.


    4 Defendants’ reliance on Rule 2N of the Civil Filing Requirements is particularly ill-conceived as
    Local Rule 26.1B states: “Initial and expert disclosures and the following discovery requests,
    responses, objections, notices or any associated proof of service shall not be filed until they are
    used in the proceeding or the court orders their filing . . .” (emphasis added).



                                                        19
Case 1:17-cv-22144-MGC Document 173 Entered on FLSD Docket 10/03/2018 Page 21 of 23



    386, 388 (D.D.C. 1995) (“To be sure, before plaintiffs could use any of the documents in this
    litigation, they must be formally translated. However, not all the documents may be used.”)
            Defendants request that “the Court order Plaintiff to reimburse Defendants for the costs of
    translating portions of Plaintiff’s expert reports” (Defs. Mot. at 18) is equally misguided. The law is
    clear that “the Federal Rules do not confer upon the district court the power to require payment of
    translation expenses at the pretrial stage.” See In re Korean Air Lines Disaster of Sept. 1, 1983, 103
    F.R.D. 357, 358 (D.D.C. 1984); Anazonwu v. Nissan N. Am., Inc., No. 3:05CV147/MCR/EMT, 2006
    WL 6035749, at *1 (N.D. Fla. June 26, 2006). Rather, those expenses may be sought if Defendants
    succeed on the merits. See, e.g., D&M Carriers, LLC v. Spirit, No. 11-80722-CIV, 2013 WL
    12095541, at *4 (S.D. Fla. Oct. 17, 2013).
            What’s more, Defendants’ complaint about Plaintiff’s supposed failure to translate exhibits is
    hypocritical. In support of Defendants’ motion for summary judgment, Defendants filed a 98-page
    exhibit in Albanian without an accompanying translation. (See Dkt. Nos. 133 (McNamara Decl.) &
    133-5 (Exhibit 72) (At ¶ 6: “Annexed hereto as Exhibit 72 is a true and correct copy of a list of the
    news articles responsive to the search term ‘Shkëlzen Berisha’ that are hosted on the online archive
    of the Albanian newspaper Gazeta Dita.”).)
            Finally, prior to filing their motion, Defendants did not request translation of a single exhibit
    to the Anderson report. If Defendants truly believed that they were to be “prejudiced” by the
    Albanian-language internet articles, they would have raised the issue before now. 5 Instead, their
    complaint about translation should be seen for what it is—an attempt to avoid the Court’s prior
    decision denying an extension of time to conduct expert discovery.

                                                 CONCLUSION

            For the reasons set forth above, Plaintiff respectfully submits that Defendants’ motion to
    strike expert reports, exclude expert testimony, obtain translation costs, and their renewed motion to
    extend the expert discovery schedule, should be denied.




    5
     In any event: (1) Defendants’ translator has reviewed all of the exhibits to the Anderson Report;
    and (2) Plaintiff has attached certified translations of the remaining exhibits to this opposition
    memorandum (see Zoladz Decl., Ex. T).



                                                         20
Case 1:17-cv-22144-MGC Document 173 Entered on FLSD Docket 10/03/2018 Page 22 of 23



     October 3, 2018                         Respectfully Submitted,


                                             /s/ Jason M. Zoladz
                                             Jason M. Zoladz
                                             Admitted pro hac vice
                                             New York State Bar No. 4250593
                                             California State Bar No. 237921
                                             1450 2nd Street
                                             Santa Monica, California 90401
                                             Tel: (347) 851-7141
                                             jason@zoladzlaw.com

                                             Jeffrey W. Gutchess
                                             Florida State Bar No. 702641
                                             Brandon P. Rose
                                             Florida State Bar No. 99984
                                             AXS LAW GROUP, PLLC
                                             2121 NW 2nd Avenue, Suite 201
                                             Wynwood, Florida 33127
                                             Tel: (305) 297-1878
                                             jeff@axslawgroup.com
                                             brandon@axslawgroup.com


                                             Attorneys for Plaintiff Shkëlzen Berisha




                                        21
Case 1:17-cv-22144-MGC Document 173 Entered on FLSD Docket 10/03/2018 Page 23 of 23



                                       CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that, on October 3, 2018, I electronically filed the foregoing with the

    Clerk of the Court using the CM/ECF system which will send a notice of electronic filing via

    electronic mail to all attorneys of record.

                                                       /s/ Brandon P. Rose
                                                       Attorney for Plaintiff Shkëlzen Berisha




                                                    22
